United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2689
                     ___________________________

                           David Anthony Stebbins

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Wes Bradford; State of Arkansas; Boone County Circuit Court; Gordon Webb,
                       Chambers of; David D. Stebbins

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                         Submitted: January 30, 2014
                           Filed: February 4, 2014
                                [Unpublished]
                               ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       David Stebbins appeals from an order of the District Court1 dismissing his civil
complaint prior to service under 28 U.S.C. § 1915(e)(2). Stebbins alleged that
defendants had a motive to steal a missing file in a civil case that he had filed in state
court. Upon careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th
Cir. 2000) (per curiam), we conclude that the District Court properly dismissed the
complaint for failure to state a claim. Stebbins also seeks to challenge the imposition
of certain restrictions on his ability to file complaints in the district court. These
restrictions were imposed in a different case, however, and are not properly before us
in this appeal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting in part the report and recommendations
of the Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas.

                                           -2-